DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s amendments/arguments, see pages 9-10, filed 11/24/2020, with respect to the pending claims 1-18 have been fully considered and are persuasive.  The rejection of all pending claims has been withdrawn, thus this application is in condition for allowance.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a phone conversation with Sean Whaley on 02/11/2021.
The application has been amended as follows:
In Claim 11, line 4, the recitation “senses the amount” has been replaced with:
-- senses an amount --
In Claim 16, line 4, the recitation “allowing the current to be” has been replaced with:
-- allowing the current level to be --

Allowable Subject Matter
1.	Claims 1 - 18 are allowed.
2.	The following is an examiner’s statement of reasons for allowance.
In terms of Claim 1, the prior art of record doesn’t teach alone or in combination:
A smart charge system comprising, wherein the energy storage unit provides a first time-synchronized state-of-charge of the one or more batteries that is time synchronized with the first time-synchronization reference, in combination with the remaining claim elements of claim 1.
As to claims 2-10 and 18, the claims are allowed as being dependent over on the allowed claim (claim 1).

In terms of Claim 11, the prior art of record doesn’t teach alone or in combination:
A method of power monitoring and management comprising step of, receiving, at the controller from an energy storage unit, a first time-synchronized state-of-charge of one or more batteries included in the energy storage unit, wherein the first time-synchronized state-of-charge of the one or more batteries is time synchronized with the first time-synchronization reference, in combination with the remaining claim elements of claim 11.
As to claims 12-17, the claims are allowed as being dependent over on the allowed claim (claim 11).

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
The US Patent Application Publication by Sasaki et al. (US # 20100259210).
The US Patent to Deninger (US # 7024321).
Neither Sasaki nor Deninger teaches alone or in combination a smart charge system control computer receiving the time synchronized state-of-charge of the one or more batteries that is time synchronized with the first time-synchronized reference, as explained in paragraph 2 above.                                                                                                                                 4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JAMEEL SHARIEF whose telephone number is 469-295-9188.  The examiner can normally be reached on Monday-Friday; 08:00a.m. - 05:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571)271-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859